Citation Nr: 1626231	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a claimed left ankle disability.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

5.  Entitlement to an initial rating in excess of 10 percent for a right hand disability status post right third extensor tendon laceration.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran continues to work full-time as a maintenance worker. Accordingly, a TDIU is not implied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Increased Ratings for PTSD, Right Hand, and Lumbar Spine Disabilities

In reviewing the evidence of record for the increased rating issues on appeal, the Board notes that the most recent examinations were conducted in 2009.  At the Board hearing, the Veteran asserted that these service-connected disabilities have increased in severity.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, more contemporaneous examinations are warranted. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating)

Left Ankle

The Veteran asserts that he sustained a left ankle injury in service.  A review of the service treatment records indicates that the Veteran complained of left ankle pain in service as early as March 2004.  Since the Veteran continues to complain of similar symptoms post-service, an examination is warranted to evaluate the claimed disability and determine whether it is etiologically related to service.  

Additionally, there may be outstanding evidence pertaining to the left ankle disability.  At the Board hearing, the Veteran reported that he was scheduled to undergo an x-ray of his left ankle at the Beaumont, Texas VA Outpatient Clinic.  In light of outstanding evidence, the Board finds a remand necessary to obtain outstanding VA treatment records

Migraines

In statements throughout the record, the Veteran has asserted that he has a migraine disorder that is either related to service or to a service-connected disability (PTSD and/or a lumbar spine disability).  Since there is evidence of headaches in service, and continued complaints post-service, a VA examination is necessary to determine the existence of a current migraine/headache disability and if found, whether that disability is related to service or a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Beaumont, Texas VA Outpatient Clinic from July 2015 to the present. 

2.  Only after the VA treatment records are obtained, the RO should proceed in obtaining relevant VA examination reports.

3.  Schedule the Veteran for an orthopedic examination to assess the current severity of the Veteran's lumbar spine and right hand disabilities.   

The examiner should also evaluate the claimed left ankle disability and answer the following:  

(a)  Determine if the Veteran has a left ankle disability.

(b)  If the Veteran has a left ankle disability, is it at least as likely as not caused by or aggravated by the Veteran's service?  

4.  Schedule the Veteran a psychological examination to determine the current severity of his service-connected PTSD.

5.  Schedule the Veteran a neurological evaluation to evaluate his claimed migraine/headache disorder.  

(a) Is it at least as likely as not that the current migraine/headache disorder was caused by or aggravated by the Veteran's service?  

(b)  Is it at least as likely as not that the migraine/headache disorder is caused by or aggravated by one or more of the Veteran's service-connected disabilities?  

The Veteran is service-connected for PTSD, lumbar strain, tinnitus, and an injury to the right hand.

6.  After the above development is completed, readjudicate the Veteran's claims.  If the benefit sought continues to be denied, the RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

